SIMEONE, Senior Judge,
dissenting.
I respectfully dissent.
I believe that the introduction into evidence of exhibit C as permitted by the trial court, even though the principal opinion holds that it is hearsay, was not prejudicial to the appellants. I do not believe that exhibit C, under the traditional principles of evidence was truly hearsay. The whole theory of the common-law hearsay rule, as I understand it, is that if an extrajudicial statement or document is offered to prove the truth of the matter asserted therein, the matter is hearsay and inadmissible. However, if the extrajudicial statement or document is offered, not to prove the truth of the matter, but to show facts upon which an opinion may be based, the matter is non-hearsay and admissible. See 6 J. Wigmore, Evidence, § 1766, 1788 (Chad-bourne ed. 1976). Under these principles I do not believe exhibit C was truly hearsay.
Furthermore, taking the evidence in the light most favorable to the verdict in favor of the respondent, Mr. Timothy N. Vujnich, an expert in securities and tax law, and a former commissioner of securities of the state, testifying for respondent stated that under Missouri law, § 409.402(b)(9), one exception from registration is based upon the type of transaction involved. If there is no public solicitation and “there aré no commissions paid,” the transaction is exempt from registration. The expert was presented with various documents including the 1980 partnership return, exhibit C, and indicated that he had reviewed them. He was then asked a lengthy hypothetical question, which included a question concerning the filed return, exhibit C. In answer to the hypothetical question, he answered that in his opinion, “I do not believe [respondent] violated a standard,” and that based upon all the documents, the securities would be exempt from registration.
Even if it could be argued that exhibit C may be hearsay, the experienced trial court properly instructed the jury on the issues of attorney negligence and on whether the “defendant [respondent] failed to advise and inform plaintiffs that said certificates of limited partnership interest were unregistered securities that were required to be registered under Missouri law before being sold in Missouri.” The jury found the facts to be that the certificates were not required to be registered before being sold and that the respondent did not fail to advise and inform the appellants that the certificates were required to be registered under all the evidence. The instructions given were in accordance with the law and the evidence.
Because I find no prejudicial and reversible error, the jury verdict and the judgment entered thereon should, in my opinion, be affirmed.
I therefore respectfully dissent.